Citation Nr: 0638674	
Decision Date: 12/12/06    Archive Date: 12/19/06	

DOCKET NO.  03-29 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for visual impairment due 
to histoplasmosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1966 to 
October 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which found that the 
veteran had not submitted new and material evidence 
sufficient to reopen a claim for service connection for 
visual impairment due to histoplasmosis.  In July 1994, the 
Board denied the veteran's appeal for service connection for 
visual impairment due to histoplasmosis.  In February 1995, 
the Board ordered reconsideration of its 1994 decision and, 
after obtaining an independent medical opinion with claims 
folder review in December 1995, the Board again denied the 
claim in a reconsideration decision issued in January 1997.  
In November 1999, the veteran attempted to reopen that claim 
and, in August 2005, the Board found that the veteran had 
submitted new and material evidence to reopen the claim, and 
remanded for additional evidentiary development, which 
principally included a referral of the veteran's claims 
folder to a VA physician for a more thorough explanation of 
an earlier opinion.  The addendum opinion was provided by 
this VA physician in September 2005, the veteran was provided 
another VA examination in December 2005, the RO confirmed and 
continued prior denials, and the case has been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran was shown to have significant defective left 
eye vision of 20/400 prior to enlistment, and he also had 
congenital/developmental left eye esotropia and amblyopia 
prior to service, and these pre-existing and 
congenital/developmental left eye defects were not aggravated 
or permanently increased in severity during service, nor did 
they cause or contribute to the veteran's later onset of 
presumed ocular histoplasmosis (POHS).

3.  The veteran sought treatment for being struck in the left 
eye with a tree branch during service, but there is no 
evidence that this acute injury resulted in any residual left 
eye disability, or decrease of left eye vision, or in any way 
caused or contributed to the later onset of POHS.  

4.  The veteran underwent a remedial resection of a left eye 
lateral rectus during service, but there is no evidence that 
there were any postoperative disabling residuals from this 
surgery at any time.  

5.  POHS was first diagnosed in 1989, some 21 years after the 
veteran was separated from service, and while initial 
infection with the allergens causing histoplasmosis may 
likely have preceded this initial POHS diagnosis for some 
time as a disease entity, a preponderance of the evidence on 
file, including multiple eye examinations during service, is 
against a finding that the veteran's single documented 
episode of hospitalization for upper respiratory infection 
during service constituted the actual time of initial 
infection with histoplasmosis. 


CONCLUSION OF LAW

A visual impairment due to histoplasmosis was not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304,  3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran's claim to reopen the previous final denial of 
his claim for service connection regarding histoplasmosis was 
initiated in 1999, prior to adoption of VCAA.  However during 
the lengthy pendency of this appeal, the veteran has been 
provided formal VCAA notice on several occasions.  In 
October 2003, he was notified of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he should submit any relevant evidence in his 
possession.  Additional VCAA and development notice was 
posted to the veteran in March 2004 and, following the 
Board's most recent remand, in August 2005.  The veteran has 
been provided the laws and regulations implementing VCAA and 
governing his claim for service connection in multiple 
Statements of the Case.  

It is apparent that all known available records have been 
collected for review, including the service medical records, 
private treatment records, statements from private 
physicians, VA treatment records, statements from VA 
physicians, Social Security records, and VA examinations.  
Additionally, and consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d), this case was referred for an independent medical 
expert (IME) opinion by a specialist in the field with access 
to and review of the entire clinical history on file.  
Additionally, after reopening this claim, based upon a 
finding that the veteran had submitted new and material 
evidence, the Board most recently remanded the appeal for an 
additional statement of reasons and bases by a VA physician 
who had submitted a favorable statement in the veteran's 
behalf.  At this point, the Board does not find that there 
remains any additional outstanding relevant evidence which 
has been identified, but which is uncollected for review.  
The veteran does not contend, nor does the evidence on file 
suggest that there remains any relevant outstanding evidence 
to collect.  The veteran and his spouse both testified at 
hearings conducted at the RO.  The veteran has had the 
representation of private counsel and a veteran's service 
organization during the pendency of the appeal.  The Board 
finds that VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b). 

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of the examination, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all of the evidence of record.  Id.

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars and absent or poorly functioning parts or 
organs, will not be considered service connected, unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306.  

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing VA 
compensation benefits.  38 C.F.R. § 3.303(c).  

Facts:  A pre-service physical examination for induction in 
June 1966 reported that the veteran had been examined in 
February 1966, and found the veteran's uncorrected visual 
acuity for the right eye was 20/20 and in the left eye was 
20/80, minus 2.  It was recorded that the veteran's left eye 
had turned in all his life.  Examination revealed 20-degree 
esophoria with the right eye fixing.  The fundi and 
confrontation fields were "okay."  

Pre-induction physical examination for service performed in 
August 1966 included an ophthalmoscopic evaluation of the 
veteran's eyes, which was reported as normal.  Uncorrected 
right eye visual acuity was 20/20, and uncorrected and 
corrected visual acuity for the left eye was 20/400.  A 
physical profile of E-2 was assigned indicating the presence 
of eye impairment.  Defective visual acuity was listed under 
the summary of defects and diagnoses.  The veteran, himself, 
provided a reported history of eye problems prior to service.  

A service eye examination conducted in October 1966 recorded 
the veteran's uncorrected right eye visual acuity to be 
20/20, and left eye uncorrected visual acuity as 20/200, 
corrected to 20/100.  A notation on the report indicated that 
the left eye vision defect was not incurred in line of duty, 
but existed prior to service.  

In November 1966, the veteran was hospitalized for four days 
at the General Leonard Wood Army Hospital, Fort Leonard Wood, 
Missouri, with a diagnosis of upper respiratory infection 
(URI).  This record indicates that the veteran had four days 
in hospital or infirmary and four subsisting elsewhere.  
Thereafter he was returned to duty.  This record indicated 
that the URI was incurred in line of duty.  

In June 1967, the veteran sought treatment complaining that 
his left eye had been struck by a tree limb.  Upon 
examination, uncorrected right eye visual acuity was 20/20, 
and uncorrected visual acuity for the left eye was 20/200, 
corrected to 20/50.  It was recorded that the veteran had 
worn glasses for many years and that the left eye turned 
inward and had decreased visual acuity.  The assessment from 
examination included esotropia and amblyopia.  

The August 1968 separation examination included an 
ophthalmoscopic examination of the eyes which was noted as 
normal.  Right eye uncorrected visual acuity was 20/20, and 
uncorrected left eye visual acuity was recorded as 20/400 
(identically with the induction examination).  The veteran 
did not indicate that he had eye problems on his report of 
medical history form at separation.  Later the same month, 
the veteran underwent another eye examination, at which time 
uncorrected right eye acuity was recorded as 20/25 plus 2, 
corrected to 20/20.  The left eye was reported as 20/200 plus 
one uncorrected, corrected to 20/60 minus 2.  This record 
noted that esotropia was present since birth and that the 
veteran had worn glasses since age 2.  Diagnoses were again 
esotropia and amblyopia.  

In September 1968, the veteran underwent ameliorative eye 
surgery for a 3-millimeter retro placement with a left medial 
rectus and a 5-millimeter resection of the left lateral 
rectus.  The records note that the veteran reported having 
esotropia since birth and had worn glasses since age 2 1/2.  
The veteran had worn a patch as a child.  He reported no 
prior surgery or treatment.  He said that left eye vision had 
never been as good as that in the right eye.  Examination 
reported the right eye to be 20/20, and 22/100 to 20/60 minus 
in the left eye.  The ductions were full, and the versions 
were comitant.  Questionable abnormal retinal correspondence 
(ARC) present prior to surgery was noted.  The veteran's 
postoperative course was unremarkable, and the diagnosis was 
esotropia with amblyopia of the eye.  There is no evidence 
that there were any adverse postoperative residuals 
attributable to this surgery during the remainder of the 
veteran's military service.  

The extensive clinical record on file from after service 
indicates that the veteran was first diagnosed for 
histoplasmosis infection with presumed ocular histoplasmosis 
(POHS) in mid-1989.  In June 1990, a private physician, (Dr. 
H) wrote that the veteran had right eye histoplasmosis, which 
was his only good eye as he had lost central vision in his 
left eye since a very young age.  Ten days earlier he started 
having right eye photopsias and metamorphopsia developed 
after that.  Right eye acuity was 20/40, and there was sub-
retinal hemorrhage coming off the optic nerve head, and a 
slight retinal elevation between the disc and this hemorrhage 
with multiple histoplasmosis spots in the eye.  This was not 
considered active, and an angiogram revealed the sub-retinal 
membrane between the disc and macula was partially covered by 
sub-retinal hemorrhage.  This physician saw the veteran in 
July 1990, at which time visual acuity was recorded as 20/400 
in each eye.  It was reported that the right eye had absorbed 
much of the hemorrhaging, and that laser treatment would not 
now help the veteran.  

In September 1990, the veteran was hospitalized with VA for a 
vision rehabilitation program.  He supplied a four-month 
history of POHS with recent bleeding from a membrane that 
occurred about two weeks prior to admission.  Right eye 
vision was 20/140 plus one with exocentric fixation at 
12 o'clock.  Left eye vision was 20/160 plus one.  There was 
a constant left esotropia with exocentric fixation.  Retinal 
examination revealed bilateral elevated areas of fibrosis in 
the maculae with active hemorrhaging in the right eye.  
Unstable exocentric fixation was documented photographically.  
The diagnoses were histoplasmosis syndrome with recent 
exacerbation of right eye, and amblyopia of the left eye.  In 
the recommendations from examination, it was noted that the 
veteran should be given benefits counseling, "especially 
since the onset of OHS [ocular histoplasmosis syndrome] 
during his military tour could not be ruled out."  

In April 1993, a private physician (Dr. H) wrote a letter to 
the veteran indicating that his disability was called 
presumed ocular histoplasmosis syndrome (POHS).  He reported 
that the veteran's POHS was the cause of vision loss 
bilaterally.  He explained POHS was caused by a 
histoplasmosis "germ" that was inhaled and reached the 
systemic blood circulation and eyes through the lungs.  He 
reported that the infection usually occurred at a very young 
age.  The body fights off infection leaving scars in 
different locations, including the eyes.  At a later time and 
age, "activation" occurs in the scars due to blood vessels 
going through the scars.  The blood vessels bleed, and since 
they occurred in the veteran's straight-ahead vision called 
the macula, the scarring caused central blind spots.  Laser 
surgery would be the usual treatment option, but in the 
veteran's case, the disease was not found at a stage when 
such treatment could be effective. 

In August 1993, the veteran testified at a hearing at the RO.  
He reported first being diagnosed with histoplasmosis in 
1990.  He said the doctor who discovered the disease had 
treated many people from Missouri for histoplasmosis.  He 
said he underwent basic training at Fort Leonard Wood in 
Missouri, and that a doctor had told him that histoplasmosis 
had been present for "quite some time."  He reported that he 
had done some research on histoplasmosis and that the 
Midwest, and Missouri in particular, had a high incidence of 
histoplasmosis cases.  He reported that one of the first 
symptoms of the disease according to his research was flu-
like symptoms.  He noted that he had been hospitalized with 
an upper respiratory infection during service.  He said that 
a private doctor had told him that histoplasmosis would have 
been discovered if a proper eye examination had been 
performed in conjunction with his eye surgery performed 
during service in 1968.  He argued that the examination 
performed in 1968 during service was inadequate.  He argued 
that the notation of questionable abnormal retinal 
correspondence (ARC) in the service medical records was 
related to his present histoplasmosis.  He argued that he 
contacted the histoplasmosis fungus while stationed in 
Missouri in October-November 1966.  

In August 1995, the Board sought an IME opinion regarding the 
veteran's appeal.  The specialist physician responded in 
December 1995 with the opinion that the "...veteran did not 
sustain visual impairment as a result of his active military 
duty from October 1966 to October 1968."  He further wrote 
that the veteran "...has a well-documented past ocular history 
involving strabismus and amblyopia.  There is no firm 
supporting evidence that his active duty contributed to 
visual loss."  

In August 1996, the Board requested the IME specialist to 
provide additional clarification regarding his earlier 
opinion, including whether the specific notation during 
service of findings of abnormal retinal correspondence (ARC) 
might have been a clinical indication of initial 
manifestation of histoplasmosis.  This specialist submitted 
another opinion in September 1996 in which he wrote that the 
"degree of probability that the veteran's abnormal retinal 
correspondence found in 1968 is in any way causally or 
etiologically related to the 1990 diagnosis of ... POHS is 
highly unlikely."  The expert explained that ARC was in fact 
medically associated with the veteran's congenital esotropia 
and amblyopia, which he had from birth.  He wrote that there 
was no indication in the service medical records of a macular 
(retinal) histoplasmosis scarring in either eye which could 
possibly result in decreased central vision and possible 
subsequent strabismus.  He wrote that the veteran's 
strabismus was in fact congenital and not acquired.  He wrote 
that a definitive diagnosis of ARC required testing with an 
amblyoscope, which was not documented as done during the 
veteran's period of active service.  He reemphasized that ARC 
was not a finding related to POHS.  In regard to the question 
of the probability that the veteran's POHS was acquired 
during service, the expert stated that this was "highly 
unlikely and very improbable."  He found after reviewing the 
medical records that there was no mention of any subjective 
complaints consistent with POHS, such as metamorphosia or 
decreasing vision during active service.  He wrote that there 
was no objective evidence from service that the veteran 
developed any symptomatology consistent with proven systemic 
histoplasmosis, and that the occurrence of an upper 
respiratory infection was not pathognomonic of POHS.  He 
further wrote that there were no objective findings during 
service that the veteran had any acute retinal lesions 
consistent with POHS.  He wrote that the veteran's POHS in 
1990 appeared as an isolated ocular event, and was not 
related to a previously documented atrophic retinal scar, 
which was found while the veteran was in service.  He 
concluded by stating that "...all service ocular exams refute 
the existence of histoplasmosis during [the veteran's] active 
service."  

In March 1999, a private physician (Dr. E) wrote that he had 
seen the veteran earlier that month, and the veteran had told 
him of being diagnosed in 1990 with histoplasmosis in each 
eye.  Visual acuity with correction was recorded as 20/200 in 
each eye.  He found that the macula had dense scars between 
the discs and macula in each eye, and his impression was 
decrease in vision due to histoplasmosis maculopathy.  With 
no explanation of any basis for the opinion, he wrote that to 
"the best of my knowledge, [the veteran] did contract 
histoplasmosis in the 1960's."  

In July 2002, a VA doctor (Dr. P) wrote that after reviewing 
the veteran's record he agreed with Dr. S. that the veteran 
would need benefits counseling "since onset of the ocular 
histoplasmosis during his military tour cannot be ruled out."  

Records associated with the veteran's evaluation and award of 
Social Security disability benefits indicate that the veteran 
was found to be disabled, in accordance with the laws and 
regulations governing awards of Social Security benefits, for 
histoplasmosis (statutory blindness), and that this 
disability had its onset for Social Security purposes in 
July 1990.  

In March 2004, a VA optometrist (S) wrote that military 
records, including eye examinations from induction physical, 
focused on strabismic (esotropia) amblyopia.  Later notes 
pertained to cosmetic correction of esotropia.  "There were 
no notes about retinal findings especially any that would 
suggest preexistence of ocular histoplasmosis syndrome."  
This optometrist concluded that given the present co-morbid 
diagnosis of POHS, it is at least as likely as not that the 
veteran developed the retinopathy while in service.  It was 
for further explanation of this VA optometrist's March 2004 
comments that the Board remanded for an expanded explanation 
of reasons and bases in August 2005.

On remand, in September 2005, VA optometrist S wrote that the 
veteran had strabismic amblyopia of the left eye when 
entering service and that ARC can be associated with this 
condition.  A visual acuity of 20/200 or 20/400 was 
consistent with this diagnosis.  He wrote that this condition 
was neither proposed by the veteran, nor germane to his 
argument of an acquired condition contracted during military 
duty.  The VA optometrist then wrote that the veteran's 
military records "indicate he developed a severe respiratory 
infection associated with bilateral optic disc edema that 
could have been either from elevated intracranial pressure 
(papilledema) or localized from histoplasmosis capsulatum."  
He wrote that it was now well accepted that the organism, a 
yeast, entered the eye at a region around the optic disc 
often associated with an RTI (respiratory tract infection - 
upper respiratory infection (URI)).  He wrote that 
histoplasmosis capsulatum organism was ubiquitous in river 
valleys, and that many persons contracted this disease with a 
mild respiratory tract infection, with subsequent immunity, 
without any serious sequelae.  There were, however, a small 
percent of the population that when exposed to the organism 
developed serious ophthalmic findings that could lead to 
vision loss.  These findings were characterized by scarring 
pigment disruption in the area around the optic disc, 
isolated small lesions scattered throughout the fundus, and 
in more severe cases choroidal neurovascular membranes in the 
macular region.  He wrote that the latter were responsible 
for vision loss in the veteran's case.  He wrote that the 
argument proposed by another physician that the veteran may 
have been exposed to the organism before entering service "is 
possible."  He wrote that "it is very difficult to know which 
exposure is 'the one' that triggers the immune response 
responsible for the ophthalmic manifestations.  He concluded 
that the strong association between the veteran's respiratory 
tract infection and subsequent optic disc swelling was a more 
compelling justification for service connection.  

In December 2005, the veteran was provided a VA eye 
examination.  The examiner confirmed the existing diagnosis 
of ocular histoplasmosis with choroidal neurovascularization 
resulting in macular scarring and decreased vision.  She 
reported that left visual acuity was 20/200 and that she was 
unable to assess the veteran's degree of left eye vision loss 
before histoplasmosis, but concluded that whatever it was was 
very likely decreased by the superimposed histoplasmosis.  
She then wrote "in addition there is likely a 50/50 chance 
that the veteran's histoplasmosis was due to respiratory 
infection while he was treated in service in 1967.  It is, 
however, impossible to state exactly when the patient 
acquired the histoplasmosis infection as it could be a result 
of any upper respiratory infection and there is no way to 
pinpoint which infection it was."

Analysis:  Initially, it is certainly clear and unmistakable 
that the veteran had defective left eye visual acuity prior 
to his entrance into military service.  Examination of the 
eyes prior to the veteran's actual entrance onto active duty 
clearly reported that the veteran's left eye had turned 
inward all of his life.  Left eye visual acuity was reported 
at 20/400 at the time of enlistment, and the existence of 
left eye defective vision was certainly documented under 
summary of defects and diagnosis.  There can be no 
presumption of sound condition with respect to the veteran's 
left eye upon entrance into service.  

Furthermore, during service, it was certainly shown that the 
veteran had congenital/developmental left eye esotropia and 
amblyopia for which he had worn glasses from around age two.  
The service medical records also note the veteran had left 
eye strabismus for which he was provided cosmetic and/or 
corrective surgery during service, and this surgery was 
ameliorative in nature and no evidence from service or at any 
time thereafter shows or suggests that the veteran sustained 
any form of disabling residuals attributable to the surgery 
during service.  

There was certainly no competent evidence which shows or 
suggests that the veteran's congenital/developmental left eye 
esotropia, amblyopia, and/or strabismus were in any way 
aggravated or permanently increased in severity during 
service.  The veteran's left eye vision was 20/400 at 
entrance, and was identically reported at separation.  
Although the veteran sought treatment on a single occasion 
for being struck in the left eye with a tree branch, there 
were no reports of significant trauma or damage to the eye in 
the single treatment record on file, nor is there any 
indication in the remaining service medical records, or at 
any time after service separation, that this acute injury 
resulted in any disabling residuals of any kind.  

Finally, it is certainly clear that the veteran's later 
manifestation of POHS from histoplasmosis infection was not 
in any way caused or contributed to by the veteran's 
pre-service esotropia, amblyopia, or strabismus (or surgery 
during service therefor).  Indeed, it is certainly clear from 
the clinical evidence on file that the veteran's onset of 
histoplasmosis is attributable to an allergen type exposure 
and not to any injury or congenital/developmental eye 
condition, and this conclusion is supported by virtually 
every clinical opinion on file.  However, it is also clear 
that the veteran's later onset of POHS with choroidal 
neurovascular membranes has certainly increased the severity 
of the veteran's left eye visual acuity beyond that which was 
initially attributable to congenital/developmental esotropia 
and amblyopia.  

With respect to the veteran's central claim for service 
connection for loss of visual acuity of both eyes as a result 
of presumed ocular histoplasmosis the Board finds that a 
clear preponderance of the evidence of record is against the 
veteran's claim that it was incurred in service at the time 
he is documented to have been hospitalized for several days 
for an upper respiratory infection.

In March 1999, Dr. E wrote that, to the best of his 
knowledge, the veteran contracted histoplasmosis in the 
1960's.  The only basis for this opinion appears to be a 
single visit by the veteran in this physician's office in 
March 1999, and with no review of the veteran's extensive 
medical history.  There is certainly no basis stated for this 
opinion, and the Board can only conclude that the sole basis 
for the opinion is the veteran's reported history, and his 
sincere belief that he did in fact contract histoplasmosis 
during service in the 1960's.  There is no basis for this 
opinion, and it clearly lacks competence, and is entitled to 
no particular evidentiary value.  

The fact that two VA physicians wrote that the veteran should 
be provided VA benefits counseling because the onset of POHS 
during his military duty "cannot be ruled out," is also 
without any particular evidentiary value.  Indeed, a review 
of the extensive clinical history in the claims folder, and 
understanding the nature of histoplasmosis as a disease 
entity, makes it clear that it is "possible" that the veteran 
incurred his histoplasmosis sometime during service from 1966 
to 1968.  However, the veteran did not actually manifest 
identifiable symptomatology resulting in a confirmed 
diagnosis of histoplasmosis until 1989, some 21 years after 
he was separated from active service.  A "possibility" that 
the veteran contracted histoplasmosis during his two years of 
active military service is certainly not strong evidence, and 
is not evidence even approximating that of equipoise of 
evidence. 

The independent medical opinions sought and obtained by the 
Board in 1995 and 1996 were provided by an expert in the 
field and based upon a thorough review of the entire clinical 
history on file.  On each occasion, Dr. P concluded that the 
veteran did not manifest or contract histoplasmosis at any 
time during service resulting in his later onset of POHS with 
bilateral vision loss.  In his more detailed September 1996 
opinion, he wrote that it was highly unlikely that the 
veteran's abnormal retinal correspondence (ARC) documented in 
1968 was any way causally or etiologically related to the 
1990 diagnosis of POHS.  He reported that the ARC was 
medically associated directly with the veteran's well 
documented congenital esotropia and amblyopia of the left 
eye, and specifically was not related to a finding of POHS.  
He specifically noted that the service medical records, which 
included multiple examinations of the veteran's eyes, made no 
mention of any macular (retinal) histoplasmosis scarring in 
either eye.  Further he reported that an actual definitive 
diagnosis of ARC required testing with an amblyoscope which 
was not done during service in 1968, but that in any event 
findings of ARC were not in any way indicative of POHS, but 
were indeed directly related to the veteran's well known 
diagnosis of preservice left eye esotropia and amblyopia.  
The physician, upon further review of the medical record, 
noted the complete absence of any evidence of subjective 
complaints of the veteran during service which was consistent 
with POHS such as metamorphopsia or decreasing vision.  He 
also found no objective findings during service that the 
veteran developed any symptomatology consistent with proven 
systemic histoplasmosis.  He said that the occurrence of the 
documented upper respiratory infection in service was not 
pathognomonic of POHS.  There were no objective findings that 
the veteran had any acute retinal lesions during active 
service.  He found, in fact, that all service ocular 
examinations refuted the existence of histoplasmosis during 
active service.  

In March 2004, a VA optometrist wrote that records from the 
veteran's entrance examinations focused on strabismic 
(esotropia) amblyopia, and later cosmetic correction of 
esotropia, but that there were no notes about retinal 
findings, especially any that would suggest preexistence of 
ocular histoplasmosis syndrome.  He therefore concluded that 
the present diagnosis of POHS made it at least as likely as 
not that the veteran developed histoplasmosis during service.  
The Board finds the logic of this statement somewhat 
confusing.  This statement clearly reports that in the 
absence of any finding of histoplasmosis prior to service, 
the veteran must have incurred histoplasmosis during service.  
Of course, the question of whether the veteran may have 
incurred histoplasmosis with subsequent POHS in the 21 period 
from service separation until it was initially discovered in 
1989 is completely ignored or unanswered.  Nonetheless, it 
was this statement which the Board found to be pivotal in 
reopening the veteran's claim and in remanding the appeal for 
this optometrist to provide a more thorough explanation of 
reasons and bases for his supporting opinion.  

In September 2005, this VA optometrist wrote, consistent with 
findings by the Board in this decision, that the veteran 
indeed had strabismic amblyopia of the left eye prior to 
entering service and that findings during service of ARC 
(anomalous retinal correspondence), were associated with this 
condition.  To this extent, this opinion wholly concurs with 
that provided in the independent medical expert opinion 
sought and obtained by the Board.  Also consistent with the 
Board's decision herein, this optometrist wrote that these 
preexisting left eye problems were not causally related to 
the veteran's later manifestation of histoplasmosis and POHS.  
The VA optometrist then went on to state that the veteran's 
service medical records indicate that he developed a severe 
respiratory infection "associated with bilateral optic disc 
edema that could have been either from elevated intracranial 
pressure (papilloedema) or localized from histoplasmosis 
capsulatum."  This statement is distinctly not supported by 
any evidence on file, including the veteran's service medical 
records.  

The Board again carefully evaluated all of the service 
medical records created with respect to care, treatment or 
evaluation of the veteran's eyes, and no record documents 
that the veteran had "bilateral optic disc edema" at any time 
during service, including at the time he was hospitalized for 
a documented "URI".  Indeed, had there been any objective 
medical evidence demonstrating or suggesting findings 
consistent with macular or retinal scarring or edema or 
neurovascular membranes or other such findings during 
service, the Board would certainly resolve all reasonable 
doubt in the veteran's favor in this appeal.  

The fact that the VA optometrist relied on findings of 
bilateral optic disc edema associated with the veteran's 
treatment for URI during service renders his opinion suspect 
for medical competence.  Again, the only notation in the 
service medical records regarding the veteran's retinas was 
made with respect to an anomalous retinal correspondence 
(ARC), which both the VA optometrist and the independent 
medical expert opinions concur is associated with the 
veteran's preservice congenital/developmental esotropia and 
amblyopia of the left eye.  ARC is not shown by any evidence 
on file to be associated with histoplasmosis or later onset 
of POHS.   

Finally, the Board must also note the veteran's most recent 
VA eye examination in December 2005.  Although this 
examination report includes current findings that are 
certainly consistent with all other recent examinations on 
file, there is simply no way to logically reconcile this 
examiner's statements that while "there is likely a 50/50 
chance that the veteran's histoplasmosis was due to 
respiratory infection while he was treated in service in 
1967," with her following statement that it "is, however, 
impossible to state exactly when the patient acquired the 
histoplasmosis infection as it could be a result of any upper 
respiratory infection and there is no way to pinpoint which 
infection it was."  Based upon a comprehensive review of all 
of the evidence on file, the Board concludes that her second 
sentence is an accurate assessment of the facts presented in 
this case.  This VA examiner simply provided no statement of 
reasons and bases which could any way support a conclusion 
that the evidence supporting a finding that the veteran 
manifested histoplasmosis during service was at least in 
equipoise or "50/50".  

A careful and comprehensive review of all of the evidence on 
file makes it clear that there is simply no way to know when 
the veteran initially was infected with the histoplasmosis 
capsulatum allergen infection, which is the known causal 
origin of his subsequent development of POHS resulting in 
significant visual loss of both eyes.  Although it is clear 
from the evidence on file that an initial infection of 
histoplasmosis does in fact result in a collection of 
symptoms that are "flu like" in nature, statements 
attributing initial histoplasmosis infection to the 
documented URI in service, without any clinical additional 
basis in fact, must be viewed as entirely speculative in 
nature.  As reported by the VA examiner who conducted the 
most recent December 2005 examination, given the facts of 
this case, it is impossible to state when the veteran 
acquired the histoplasmosis infection "as it could be a 
result of any upper respiratory infection..."  As a matter of 
pure probability theory, assuming without presently conceding 
that histoplasmosis did not precede the veteran's period of 
active military service, it is certainly considerably more 
likely that the veteran manifested the histoplasmosis 
infection sometime in the 21 years from the time he was 
separated from service in 1968 until it was first diagnosed 
in 1989, rather than in the two-year period of active service 
from 1966 to 1968.  

Although the veteran has argued that medical authorities have 
consistently reported that the histoplasmosis capsulatum is 
mostly concentrated in river valleys consistent with the 
location of the Fort Leonard Wood in Missouri, where the 
veteran was stationed when he is documented to have had his 
URI during service, there is certainly no indication in the 
file or in the generally available medical literature that 
histoplasmosis capsulatum occurs at a significantly higher 
rate in the area of that Army facility than at various other 
locations throughout the United States.  It has been written 
that the fungus grows naturally in the soil in the Midwestern 
and Southeastern states and along the Ohio and Mississippi 
River valleys.  It has been written that this histoplasmosis 
capsulatum grows in soils throughout the world and is endemic 
in the United States, although infection rates are higher in 
the central and eastern states, especially along the valleys 
of the Ohio, Mississippi, and St. Lawrence Rivers, and the 
Rio Grande.  

In reviewing all of the evidence on file, the Board must also 
point out that it does not find it in any way compelling that 
more medical professionals might support the veteran's claim 
than refute it.  The Board does not simply add up the number 
of medical professionals who support or negate a veteran's 
claim and make an award based upon the majority vote.  
Instead, the Board reviews the objectively reported clinical 
reasons and bases supporting any opinions provided, and 
provides a decision consistent with those reasons and bases.  
In this case, the reasons and bases provided by the 
independent medical examination and review provided by Dr. P 
in September 1996 is significantly better supported by 
statements of reasons and bases supporting his opinion than 
those provided by other medical personnel in this case.  
Conversely, the only medical statement which provides a 
statement of reasons and bases supporting an opinion in favor 
of the veteran's claim by optometrist S in September 2005 is 
fundamentally flawed in that it relies upon purported 
findings of "bilateral optic disc edema" associated with 
records of the veteran's severe URI during service, and these 
records simply contain no such findings.  

The Board has certainly considered the veteran's arguments 
and his testimony from personal hearings that eye 
examinations conducted during service were inadequate or 
failed to use the proper diagnostic tools or procedures to 
have discovered retinal lesions or scarring which would have 
possibly documented the initial onset of POHS during service.  
There is nothing in the record, however, which shows that the 
treatment the veteran received during service was in any way 
defective or deficient on its face, and indeed no competent 
evidence has been submitted which would suggest that any 
particular eye examination during service was in fact 
inadequate or deficient.  Although the veteran has argued 
that the affirmative documentation of abnormal retinal 
correspondence in September 1968 actually supports a finding 
of the first evidence of the existence of histoplasmosis, 
this assertion has certainly been rebutted by the competent 
clinical evidence on file.  

The purely objective clinical evidence on file shows that the 
veteran had preexisting left eye disability and 20/400 vision 
at both enlistment and separation, and also shows that a left 
eye trauma and left eye surgery during service did not result 
in any identifiable residual disability.  Histoplasmosis with 
POHS resulting in significant loss of bilateral visual acuity 
first identified in 1989, 21 years after service, is not 
shown to be related to any incident, injury or disease of 
active military service.  A clear preponderance of the 
evidence is against the finding that the veteran sustained 
his initial histoplasmosis capsulatum infection during 
service.  The veteran is not himself shown to have the 
requisite medical expertise to provide any form of competent 
clinical opinion that POHS first identified 21 years after 
service is attributable to a single upper respiratory 
infection he had during service in Missouri in 1966.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Entitlement to service connection for bilateral visual 
impairment due to histoplasmosis is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


